Howe, J.
The defendant has appealed from a judgment upon a promissory note due January 5, 1861, founded on citation served September 16, 1867. The prescription of five years was pleaded.
It was proved on behalf of plaintiff that in October or November, 1865, the defendant verbally acknowledged the validity of the note and promised to pay it. Prescription, not having then accrued, could be and was thus interrupted. There is no question of renunciation in the case.
The defendant being interrogated on facts and articles as to his acknowledgment of the debt, replied that he had “ no recollection of ever having promised to pay the same,” but he did not deny the acknowledgment.
It is therefore ordered and adjudged that the judgment appealed from be affirmed with costs.